MEMORANDUM **
Victorio C. Rivera appeals pro se the district court’s order striking his complaint for failure to comply with a pre-filing review order. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the application of a pre-filing order. Cf. Moy v. United States, 906 F.2d 467, 469 (9th Cir.1990).
We affirm for the reasons stated by the district court in its order filed on July 26, 2000.
Rivera’s contentions regarding default judgment are considered and rejected.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.